


110 HRES 745 IH: Recognizing the religious and historical

U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 745
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2007
			Mr. Wilson of South
			 Carolina (for himself and Mr.
			 McDermott) submitted the following resolution; which was referred
			 to the Committee on Oversight and
			 Government Reform
		
		RESOLUTION
		Recognizing the religious and historical
		  significance of the festival of Diwali.
	
	
		Whereas Diwali, a festival of great significance to Indian
			 Americans and the people of India, is celebrated annually by Hindus, Sikhs,
			 Buddhists, and Jains throughout the United States and the world;
		Whereas there are more than 2,000,000 Hindus, Sikhs,
			 Buddhists, and Jains in the United States;
		Whereas the word Diwali is a shortened
			 version of the Sanskrit term Deepavali, which means a row
			 of lamps;
		Whereas Diwali is a festival of lights, during which
			 celebrants light small oil lamps, place them around the home, and pray for
			 health, knowledge, and peace;
		Whereas celebrants of Diwali believe that the rows of
			 lamps symbolize the light within the individual that rids the soul of the
			 darkness of ignorance;
		Whereas Diwali, falling on the last day of the last month
			 in the lunar calendar, is celebrated as a day of thanksgiving and the beginning
			 of the new year for many Hindus;
		Whereas for Hindus, Diwali is a celebration of the victory
			 of good over evil;
		Whereas for Sikhs, Diwali is feted as the day that the
			 sixth founding Sikh Guru, or revered teacher, Guru Hargobind ji, was released
			 from captivity from the ruling Mughal Emperor; and
		Whereas for Jains, Diwali marks the anniversary of the
			 attainment of moksha or liberation by Mahavira, the last of the Tirthankaras,
			 who were the great teachers of Jain dharma, at the end of his life in 527 B.C.:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the international religious and historical significance of the
			 festival of Diwali.
		
